Case 1:19-cv-01171-AT-GWG Document 215 Filed 02/05/21 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
FAIR HOUSING JUSTICE CENTER, INC.. DOC #:

DATE FILED: 2/5/2021

Plaintiff,

 

-against-
19 Civ. 1171 (AT) (GWG)
JDS DEVELOPMENT LLC; 616 FIRST AVENUE
LLC; 202 8TH LLC; SHOP ARCHITECTS LLP; ORDER
PROPERTY MARKETS GROUP, INC.;
CETRA/CRI ARCHITECTURE, PLLC; WERBER
MANAGEMENT, INC.; and 202 PARK SLOPE
LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has been advised that all claims asserted herein have been settled in principle. ECF
No. 214. Accordingly, the above-entitled action is hereby dismissed and discontinued without costs,
and without prejudice to the right to reopen the action within thirty days of the date of this Order if
the settlement is not consummated.

Any application to reopen must be filed within thirty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day period to be so-ordered by the Court.
Per Rule [V(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is directed
to close the case.

SO ORDERED.

Dated: February 5, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
